                           **NOT FOR PRINTED PUBLICATION**



                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                      LUFKIN DIVISION

BRANDON GULLATTE                                §

VS.                                             §              CIVIL ACTION NO. 9:17-CV-18

JUAN TORRES                                     §

                         ORDER ACCEPTING THE MAGISTRATE
                       JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Brandon Gullatte, a prisoner currently confined at the Allred Unit of the Texas

Department of Criminal Justice, Correctional Institutions Division, filed this civil rights action

pursuant to 42 U.S.C. § 1983 against Juan Torres.

       The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

       The Court entered a default judgment against the defendant with respect to liability, and

directed the Magistrate Judge to conduct an evidentiary hearing with respect to damages. After

conducting the hearing, the Magistrate Judge submitted a Report and Recommendation. The

Magistrate Judge recommends awarding plaintiff $20,000 in compensatory damages, $50,000 in

punitive damages, and pre-judgment and post-judgment interest at the rates allowed by law.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.
                          **NOT FOR PRINTED PUBLICATION**



                                           ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report and recommendation of the Magistrate Judge (document no. 77) is ACCEPTED. A

final judgment will be entered in accordance with the Magistrate Judge’s recommendation.

                 So ORDERED and SIGNED March 27, 2020.




                                                           ____________________________
                                                            Ron Clark, Senior District Judge




                                                2
